Citation Nr: 0520834	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  02-12 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to the restoration of service connection for 
the extraction of teeth #30 and #31.

2.  Entitlement to a higher initial (compensable) rating for 
the extraction of teeth #30 and #31, prior to February 1, 
1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from January 1971 to 
December 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  By that decision, the RO granted 
entitlement to service connection and assigned noncompensable 
disability evaluation for the extraction of teeth #30 and 
#31.  In February 1998, the veteran filed a timely notice of 
disagreement to the disability rating and requested that he 
be afforded a personal hearing.  In March 1998, the veteran 
testified at a personal hearing held by the Hearing Officer 
(HO) at the local VARO.  The HO thereafter denied entitlement 
to the benefit sought.  The RO issued the veteran a statement 
of the case in May 1998.  The veteran filed his substantive 
appeal in June 1998, at which time the veteran requested a 
hearing before a Veterans Law Judge at the RO (Travel Board 
hearing).

The issue certified to the Board originally was entitlement 
to an increased rating for the extraction of teeth #30 and 
#31.  In September 1998; however, the RO issued a rating 
decision wherein it proposed to sever service connection for 
the extraction of teeth #30 and #31.  It was noted that the 
September 1997 rating decision was clearly and unmistakably 
erroneous in granting the benefit.  By a letter dated in 
September 1998, the veteran was provided notification of the 
RO's proposal to sever service connection and was given an 
opportunity to respond.  There is no documentation of record 
indicating the RO received a timely response from the 
veteran.  Accordingly, the RO, in a December 1998 rating 
decision, severed service connection, effective February 1, 
1998.  The veteran was informed of this adverse 
determination, as well as of his procedural and appellate 
rights, by VA letter dated in January 1999.

The veteran was scheduled for and attended a Travel Board 
hearing held by a Veterans Law Judge in September 1999.  
During the course of the hearing, the veteran and his 
representative expressed dissatisfaction with the severance 
of service connection for his dental condition.  As this 
hearing testimony was provided within the applicable one-year 
period following notification of severance, the Board found 
that this constituted a timely filed notice of disagreement 
to the propriety of the severance of service connection. 

The veteran was afforded another opportunity to provide 
testimony at a Travel Board hearing in June 2003.  This 
hearing was conducted by a different Veterans Law Judge.  As 
such, appellate review of the issues on appeal has been 
assigned to a panel of three Veterans Law Judges, which the 
panel includes both of the Veterans Law Judges who conducted 
the Board hearings.  38 C.F.R. § 20.707 (2004).

FINDINGS OF FACT

1.	A rating decision in September 1997 granted service 
connection for extraction of teeth numbered 30 and 31.  

2.	The grant of service connection for extraction of teeth 
numbered 30 and 31 was clearly and unmistakably erroneous.

3.	While service connection was in effect for extraction of 
teeth numbered 30 and 31, the teeth were shown to be replaced 
by suitable prosthesis.  


CONCLUSIONS OF LAW

1.  The criteria for severance of service connection for the 
extraction of teeth #30 and #31 are met.  38 U.S.C.A. §§ 
5109A, 5112(b)(6) (West 2002); 38 C.F.R. §§ 4.149, 17.161 
(1998); 38 C.F.R. §§ 3.103(b)(2), 3.105(d) (2004).

2.  The criteria for a compensable rating for extraction of 
teeth numbered 30 and 31, prior to February 1, 1998, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.150, Diagnostic Code 9913 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  The law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA, which 
was published on August 29, 2001 has been codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished a letter in April 2004, pursuant to 
remand by the Board, that provided notification of the 
information and medical evidence necessary to substantiate 
this claim, the information and evidence that VA would seek 
to provide, and the information and evidence the appellant 
was expected to provide.  In addition, the RO asked the 
appellant to submit information regarding any evidence that 
he believes pertains to the claim.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. 3.159(b) (2004); Quartuccio v. 
Principi 16 Vet. App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had several hearings on appeal.  The RO 
additionally adjudicated the claim in a supplemental 
statement of the case in March 2005.  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See Mayfield v. Nicholson, No. 02-1077, 2005 
WL 957317 (Vet. App. Apr. 14, 2005).  

Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran, and adjudication 
of this appeal poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOPGCPREC 7-2004.  

Severance of Service Connection

The veteran contends, in essence, that service connection for 
the extraction of teeth numbered 30 and 31 should not have 
been severed.  It is noted that service connection for 
extraction of these teeth was granted by rating decision of 
the RO dated in September 1997.  A September 1998 rating 
decision proposed severing service connection for extraction 
of teeth numbered 30 and 31 based on clear and unmistakable 
error in the September 1997 rating decision.  By letter dated 
in September 1998, the veteran was advised of this proposed 
severance.

A December 1998 rating decision severed service connection 
extraction of teeth numbered 30 and 31 effective February 1, 
1998.  Accordingly, the predetermination and notice 
provisions relating to severance of service connection were 
complied with.  38 C.F.R. §§ 3.103(b)(2), 3.105(d). 

The record shows that the veteran served on active duty from 
January 1971 to December 1972.  He claimed service connection 
for dental disability in 1997.  Review of the  service 
medical records shows that he received dental treatment for 
several teeth while in service, including teeth numbered 14, 
30 and 31, that were noted on dental examination to be non-
restorably carious.  In a statement, dated in August 1997, 
the veteran's private dentist indicated that the veteran had 
received porcelain and non-precious pontic of teeth numbered 
30 and 31, with a four unit bridge inserted from tooth 
numbered 29 to 32.  Additional dental treatment records show 
that these teeth have been replaced by suitable prosthesis.  

The veteran has testified at several hearings on appeal.  On 
those occasions, his testimony regarding the severance of 
service connection for the extraction of teeth numbered 30 
and 31 centered on the fact that, following the tooth 
extractions, he had had significant dental disability, 
involving additional teeth.  All of these difficulties he 
attributed to the tooth extractions during service.  He 
testified that he had lost a significant portion of his 
ability to masticate food, but noted that he did have a 
bridge in place that covered the missing teeth.  

No award of compensation shall be terminated, reduced or 
otherwise adversely affected unless the beneficiary has been 
notified of such adverse action and has been provided a 
period of 60 days in which to submit evidence for the purpose 
of showing that the adverse action should not be taken.  38 
C.F.R. § 3.103(b)(2).

Service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government). When 
severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons. The claimant will be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefore, and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained.  If 
additional evidence is not received within that period, final 
rating action will be taken.  38 U.S.C.A. §§ 5109A, 
5112(b)(6); 38 C.F.R. § 3.105(d).

"Clear and unmistakable error" is defined as a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).

To determine whether clear and unmistakable error was present 
in a prior determination, either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; the 
error must be undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and a determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell 
v. Principi, 3 Vet. App. 310 (1992).

The same standards apply in a determination of clear and 
unmistakable error in a prior decision and a determination as 
to whether a decision granting service connection was the 
product of clear and unmistakable error for the purpose of 
severing service connection but the reviewable evidence is 
not limited to that which was before the RO in making its 
initial service connection award.  Daniels v. Gober, 10 Vet. 
App. 474 (1997).

The question to be answered concerning the issue of service 
connection for these teeth is whether or not the appellant 
presented a legal claim for a VA benefit.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  As explained below, the Board finds 
that he did not submit such a claim and, therefore, the grant 
was clearly erroneous and the severance of service connection 
must be upheld.  

The law in effect at the time of the grant of service 
connection stated that treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, periodontal 
disease (pyorrhea), and Vincent's stomatitis are not 
disabling conditions, and may be considered service-connected 
solely for the purpose of determining entitlement to a VA 
dental examinations or VA outpatient dental treatment.  
38 C.F.R. § 4.149 (1998).  

For veteran's discharged from service after December 31, 
1954, but before October 1, 1981, application for outpatient 
dental treatment on a one-time completion basis must be 
received within one year of his discharge from active duty.  
38 U.S.C. § 612(b); 38 C.F.R. § 17.123 (effective prior to 
October 1, 1981).  If the application is not made within this 
time limit, eligibility may only be established if certain 
exceptions are met.  These include prisoner of war status, 
dental conditions due to combat wounds or other service 
trauma, compensable dental disability, a dental condition 
that is associated with and aggravating a service connected 
disability, veteran's who have service connected disability 
rated 100 percent disabling and certain Chapter 31 vocational 
rehabilitation trainees and veterans hospitalized at VA 
facilities.  38 C.F.R. § 17.161 (1998).  

The veteran's service medical records show extraction of 
teeth numbered 30 and 31 during service with a bridge having 
been inserted in 1997.  Service connection may only be 
established for this type of dental disability for treatment 
purposes only.  The veteran did not file a claim for dental 
treatment that was timely and has not alleged that he meets 
any of the eligibility criteria that would exempt him from 
this requirement.  Therefore, he has not submitted a claim 
for benefits upon which relief may be granted and his appeal 
should have been denied in 1997.  Therefore, the grant of 
service connection for extraction of teeth numbered 30 and 31 
was clearly and unmistakably erroneous since it is 
undebatable that the veteran failed to submit a claim upon 
which relief could be granted.  38 C.F.R. § 3.105(d); 
Sabonis, supra.

Based on the above, the grant of service connection for 
extraction of teeth numbered 30 and 31 was clearly and 
unmistakably erroneous.  Accordingly, the severance of 
service connection for this disability was proper.  38 C.F.R. 
§§ 3.103(b), 3.105(d).

Increased Rating

The veteran contends that a compensable evaluation should 
have been assigned for the extraction of teeth numbered 30 
and 31 for which service connection was established prior to 
February 1, 1998.  Several examination reports from the 
veteran's private dentist show that the veteran had been 
fitted with a bridge that included teeth numbered 30 and 31.  
In testimony at hearings on appeal the veteran indicated that 
he had been fitted with a bridge, but that the extraction of 
the teeth had caused additional problems with mastication.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2004).  In addition, an 
appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

For loss of teeth, a 10 percent evaluation is warranted where 
all upper anterior teeth, or lower anterior teeth, or all 
upper and lower teeth on one side of are missing.  Where the 
loss of masticatory surface can be replaced by suitable 
prosthesis, a noncompensable evaluation is warranted.  
38 C.F.R. § 4.150; Diagnostic Code 9913.  

It has not been shown that the veteran had lost teeth that 
are not replaceable by a suitable prosthesis.  As such, the 
criteria for a compensable evaluation are not demonstrated in 
the record and the appeal must be denied.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a compensable 
original rating for extraction of teeth numbered 30 and 31, 
prior to February 1, 1998.


ORDER

Entitlement to the restoration of service connection for the 
extraction of teeth numbered 30 and 31 is denied.

Entitlement to a higher initial (compensable) rating for the 
extraction of teeth numbered 30 and 31, prior to February 1, 
1998, is denied.

	

			
CONSTANCE B. TOBIAS	MARK W. GREENSTREET
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


